Exhibit 10.2

 

LOGO [g707627g98a14.jpg]   

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

SECOND AMENDMENT TO OFFER LETTER

This Second Amendment to Offer Letter (this “Amendment”), is entered into as of
March 5, 2014 by and between Tetraphase Pharmaceuticals, Inc. (“Tetraphase”),
having a place of business at 480 Arsenal Street, Suite 110, Watertown, MA 02472
and Guy Macdonald (the “Executive”), residing at 125B Magazine St., Cambridge,
MA 02139. Tetraphase and the Executive are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party.”

WHEREAS, the Parties wish to amend the Offer Letter entered into on December 4,
2007, as amended on December 19, 2008 (the “Original Letter”), by and between
Tetraphase and the Executive on the terms set forth in this Amendment.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I—AMENDMENTS TO ORIGINAL LETTER

1.1 Section 6 of the Original Letter is hereby amended and restated in its
entirety to be and read as follows:

“(a) At-Will Employment. Your employment with the Company will be on an
“at-will” basis, meaning that either you or the Company may terminate the
employment relationship at any time, for any reason, with or without cause and
with or without notice. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at-will” nature of your employment may only be changed
by a written agreement signed by you and the Company, which expressly states the
intention to modify the at-will nature of your employment. Notwithstanding the
foregoing, however, and subject to Section 6(b), if the Company terminates your
employment without Cause, (i) you will receive as severance pay an amount equal
to twelve (12) months of your then-current base salary (subject to all
applicable federal, state and local taxes and withholdings, and payable over a
twelve-month period in accordance with the Company’s regular payroll practices)
and (ii) provided that you are eligible for and elect COBRA coverage, the
Company will pay the amount of premiums it pays for active employees with
similar coverage for you and your covered beneficiaries but not more each month
than the monthly amount it was paying for your coverage when your employment
ended until the earlier of twelve (12) months after your employment ends or the
date you (or, as applicable, your beneficiaries) become eligible for coverage at
a new employer, provided that if the Company’s paying such premiums violates
nondiscrimination laws, the payments will cease.

(b) Termination Following Change in Control. If, upon or during the twelve month
period commencing upon a Change in Control Event, your employment with the
Company or the acquiring or succeeding company is terminated by the Company or
the acquiring or succeeding company without Cause or, upon or during the twelve
month period commencing upon the Change in Control Event, you terminate your
employment with the Company or the acquiring or

 

1



--------------------------------------------------------------------------------

LOGO [g707627g98a14.jpg]   

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

succeeding company for Good Reason (as defined in Exhibit A), then, in lieu of
the severance and other benefits provided for in Section 6(a), to the extent
applicable, (i) you will receive as severance pay (x) an amount equal to
eighteen (18) months of your then-current base salary (subject to all applicable
federal, state and local taxes and withholdings and payable over an
eighteen-month period in accordance with the Company’s regular payroll
practices) and (y) an amount equal to 150% of your then-current annual target
bonus (subject to all applicable federal, state and local taxes and withholdings
and payable in a lump sum), (ii) provided that you are eligible for and elect
COBRA coverage, the Company will pay the amount of premiums it pays for active
employees with similar coverage for you and your covered beneficiaries but not
more each month than the monthly amount it was paying for your coverage when
your employment ended until the earlier of eighteen (18) months after your
employment ends or the date you (or, as applicable, your beneficiaries) become
eligible for coverage at a new employer, provided that if the Company’s paying
such premiums violates nondiscrimination laws, the payments will cease, and
(iii) the vesting of all stock options held by you on the date of termination
shall be automatically accelerated, effective as of the date of termination,
such that such stock options shall become 100% fully vested and exercisable.

(c) Conditions of Severance Benefits. Your receipt of severance pay and the
other benefits as set forth in Sections 6(a) and 6(b) of this letter (other than
the acceleration of options set forth in subsection (iii) of Section 6(b)) is
conditioned upon your execution of an agreement containing a comprehensive
release of claims prepared by and satisfactory to the Company (the “Release”)
and any applicable revocation period with respect to the Release expiring within
60 days (or such shorter period as the Company determines) following your
termination date (such period, the “Release Period”), and is conditioned on your
full compliance with the Non-Competition, Non-Solicitation and Non-Disclosure
Agreement (the “Non-Competition Agreement”) described in Section 7 below. If the
Release has been executed and any applicable revocation period has expired prior
to the 60th day (or such shorter period) following your termination, then the
severance payments and benefits shall commence (or in the case of any lump sum
payment, be paid) on the first regular pay date after the applicable revocation
period has expired (but no earlier than the 30th day following your termination
date); provided, however, that if the 60th day following your termination occurs
in the calendar year following the calendar year during which your termination
occurs, then the severance payments and benefits shall commence (or in the case
of any lump sum payment, be paid) no earlier than January 1 of such subsequent
calendar year. The provision of severance pay and benefits hereunder shall be
subject to the terms and conditions set forth in Section 11 hereto. In the event
you breach your obligations under the Release or the Non-Competition Agreement,
you will have no right to receive, and the Company shall not provide to you, any
severance pay or benefit following the date of such breach; provided, however,
that if any provision of such Non-Competition Agreement is adjudged by a court
of competent jurisdiction to be unenforceable, you will have the right to
receive full severance benefits hereunder irrespective of any such alleged
breach of that provision. Such cessation of payments and benefits shall be in
addition to, and not in lieu of, any and all other remedies, whether at law or
in equity, available to the Company for such breach.”

 

2



--------------------------------------------------------------------------------

LOGO [g707627g98a14.jpg]   

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

1.2 Section 11 of the Original Letter is hereby amended and restated in its
entirety to be and read as follows:

“11. Section 409A of the Internal Revenue Code. Subject to the provisions in
this Section 11, any severance payments or benefits under this letter will begin
only upon the date of your “separation from service” (determined as set forth
below) which occurs on or after the date of termination of your employment. The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under this letter.

(a) It is intended that each installment of the severance payments and benefits
provided under this letter shall be treated as a separate “payment” for purposes
of Section 409A of the Internal Revenue Code and the guidance issued thereunder
(“Section 409A”). Neither you nor the Company will have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

(b) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this paragraph, “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Internal Revenue Code.

(c) If, as of the date of your separation from service from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits provided under this letter
shall be made on the dates and terms set forth in this letter.

(d) If, as of the date of your separation from service from the Company, you are
a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in this letter; and

(ii) Each installment of the severance payments and benefits due under this
letter that is not described in Section 11(d)(i) and that would, absent this
subsection, be paid within the six-month period following your separation from
service from the Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the

 

3



--------------------------------------------------------------------------------

LOGO [g707627g98a14.jpg]   

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments or
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the separation
from service occurs.

(e) All reimbursements and in-kind benefits provided under this letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in your offer letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if the payments and benefits provided in this letter are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section.”

1.3 Exhibit A to the Original Letter shall be supplemented by adding the
following definition:

“(3) “Good Reason” shall occur if a Cause event has not occurred or has not been
cured, to the extent curable, and if (x) you provide written notice to the
Company of the event or change you consider to constitute “Good Reason” within
30 calendar days following its occurrence, (y) you provide the Company with a
period of at least 30 calendar days to cure the event or change, and (z) the
“Good Reason” persists following the cure period, and you actually resign within
60 calendar days following the event or change. An event or change constituting
“Good Reason” shall be limited to any of the following that occur without your
prior written consent: (a) a material diminution of your duties, authority or
responsibilities, provided, however, that the assignment of different duties to
you by the Company involving a reasonably comparable level of responsibility
shall not, by itself, constitute “Good Reason,” and provided, further, that a
change in your duties, authority or responsibilities solely as a result of the
Company’s acquisition by or merger with another entity, if you continue to have
a comparatively senior role relative to the Company or its successor following
such event, shall not, by itself, constitute “Good Reason”; (b) a material
diminution in your base compensation, or (c) a material diminution in the
authority, duties or responsibilities of the supervisor to whom you are required
to report.”

 

4



--------------------------------------------------------------------------------

LOGO [g707627g98a14.jpg]   

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

ARTICLE II—MISCELLANEOUS

2.1 Original Letter, as Amended. Other than as set forth in this Amendment, the
Original Letter remains unchanged and in full force and effect, and in the event
that there is any conflict between the terms of this Amendment and the Original
Letter, the terms of this Amendment will prevail.

2.2 Multiple Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed one and the same instrument.

2.2 Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts (without regard
for conflicts of law principles), and disputes, if any, shall be subject to the
jurisdiction of the federal and state courts located in the Commonwealth of
Massachusetts.

[The remainder of this page is intentionally left blank].

 

5



--------------------------------------------------------------------------------

LOGO [g707627g98a14.jpg]   

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Employment Agreement to be executed as of the Effective Date.

 

TETRAPHASE PHARMACEUTICALS, INC.

By:

 

/s/ David Lubner

Name:

  David Lubner

Title:

  SVP, CFO

EXECUTIVE

/s/ Guy Macdonald

Guy Macdonald

 